Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/917,411, filed on 03/09/2018.
Claims 1-4, 7, 22-25, 28, 43 and 44 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 03/04/2022), Applicants filed a response and an amendment on 09/01/2022, amending claims 1, 3, 7, 24, and 28 is acknowledged. 
Claims 24-25, 28, and 43-44 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 1-4, 7, 22 and 23 are present for examination.
Applicants' arguments filed on 09/01/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112, Second Paragraph
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of Claim 23 under 35 U.S.C. 112, Second Paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention in the recitation “substantially", is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 3-4, 7 and 22-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, in the recitation “synthetase”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 3-4, 7 and 22-23 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention in the recitation “transferase”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The previous rejection of Claims 1-4, 7, 22 and 23 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The previous rejection of Claims 1-4, 7, 22 and 23 under 35 U.S.C. 102(b) as being anticipated by Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 

New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-4, 7, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burgard et al., (US 2010/0330635 A1, filed 04/30/2010, claiming priority to Provisional Application: 61/174,473 filed on 04/30/2009, see PTO892 was mailed with the previous Non-Final Rejection Office action) in view of Egloff et al. (Conversion of oxygen derivatives of hydrocarbons into butadiene, Chem. Rev., (1945), 36(1), 63-141, see recently filed IDS on 09/01/2022). 
Claims 1-4, 22 and 23 of the instant application are directed to a process for producing butadiene comprising (a) culturing by fermentation in a sufficient amount of nutrients  and media a non-naturally occurring microbial organism that produces crotyl (crotonyl) alcohol thereby biosynthetically producing crotyl alcohol, and (b) converting crotyl alcohol produced by culturing said non-naturally occurring microbial organism in step (a) to butadiene using chemical method by chemical dehydration in the presence of a catalyst, wherein said non-naturally microbial organism comprising at least one exogenous nucleic acid encoding a crotyl alcohol pathway enzyme expressed in a sufficient amount to produce crotyl alcohol, said crotyl pathway enzymes includes a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, crotonyl-CoA synthetase, or crotonyl-CoA transferase, crotonate reductase or a crotonyl-CoA reductase (alcohol forming), wherein said microbial organism comprises two, three or four exogenous nucleic acids, wherein the microbial culture is substantially anaerobic. The recitation “comprising” is an “open language transition phrase” and examiner interprets the claim to encompass other crotyl alcohol pathway enzymes in addition to the recited enzymes in said microbial organism. 
Burgard et al. teach a non-naturally occurring microorganism and a process for producing butadiene or 1,3-BDO, said recombinant microorganism engineered to increase expression of enzyme with the following activities of the enzymes including acetoacetyl-CoA reductase, acyltransferase, crotonase (synonym- 3-hydrooxybutyryl-CoA dehydratase as claimed)  and 4-hydroxybutyryl-CoA dehydratase, which are the parts of crotyl alcohol pathway enzyme, and two, three or four exogenous nucleic acids are introduced in said non-natural occurring microbial organism, wherein one of the gene encoding enzyme is heterologous, wherein said non-naturally occurring microbial organism is cultured anaerobically (see Abstract, paragraphs 3, 5, 8, 18, 36, 37, 40, 51-52, 63-64, 86, 94, 134, 136, 157-159, 168, 184, and 191-192, Table 1, and claims 1-56) comprising a heterologous polynucleotide sequences encoding polypeptides having acetoacetyl-CoA reductase and 4-hydroxybutyryl-CoA dehydratase and examiner takes the position that in view of expression of enzyme with the following activities acetoacetyl-CoA reductase and 4-hydroxybutyryl-CoA dehydratase, said non-naturally occurring microorganism inherently is able to produce a sufficient amount of crotyl alcohol to produce butadiene. Since, Burgard et al. teach expression of crotonase (synonym- 3-hydrooxybutyryl-CoA dehydratase as claimed, see, appendix A as evidence) and acetoacetyl-CoA reductase (see, claim 1) meets the claim limitation of claim 7.
Burgard et al. do not teach conversion of crotyl alcohol into butadiene by chemical method in presence of a chemical catalyst (for claims 1 and 2).
	However, Egloff et al. teach a method of producing butadiene from crotyl or crotonyl alcohol (2-buten-1-ol) by converting crotyl or crotonyl alcohol (2-buten-1-ol) into butadiene by chemical method in particular in presence of toluidine bisulfate at 140-160oC (see, page 80, paragraph 3), as well as with oxalic acid, phosphoric acid, phosphorus oxychloride, alumina or kaolin as catalyst (see, page 97, paragraph 6).
Egloff et al. clearly teach method of producing butadiene from crotyl or crotonyl alcohol (2-buten-1-ol) by converting crotyl or crotonyl alcohol (2-buten-1-ol) into butadiene by chemical method in particular in presence of toluidine bisulfate at 140-160oC (see, page 80, paragraph 3), as well as with oxalic acid, phosphoric acid, phosphorus oxychloride, alumina or kaolin as catalyst (see, page 97, paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of  Burgard et al. and Egloff et al. to use the process of producing butadiene from crotyl or crotonyl alcohol (2-buten-1-ol) by converting crotyl or crotonyl alcohol (2-buten-1-ol) into butadiene by chemical method in particular in presence of toluidine bisulfate at 140-160oC (see, page 80, paragraph 3), as well as with oxalic acid, phosphoric acid, phosphorus oxychloride, alumina or kaolin as catalyst (see, page 97, paragraph 6) as taught by Egloff et al. and modify the process of producing crotyl or crotonyl alcohol (2-buten-1-ol) by a microorganism as taught by Burgard et al. for producing butadiene to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to convert crotyl or crotonyl alcohol (2-buten-1-ol) into butadiene, wherein the butadiene is a raw material for producing synthetic rubber, which is commercially, industrially and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Burgard et al. could successfully produce crotyl or crotonyl alcohol (2-buten-1-ol) in a microorganism, which is the substrate for producing butadiene, a precursor for synthetic rubber production, and Egloff et al. could successfully produce butadiene from crotyl or crotonyl alcohol (2-buten-1-ol) by chemical method.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Maintained-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Previous rejection Claims 1-4, 7, 22 and 23 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of the US patent 9321701 B2, is maintained as no TD has been filed, and thus, the rejection is maintained. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985).
 Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-4, 7, 22 and 23  of the instant application are directed to a process for the production of butadiene comprising (a)    culturing by fermentation in a sufficient amount of nutrients and media a non-naturally occurring microbial organism that produces crotyl alcohol thereby biosynthetically producing crotyl alcohol; and (b)    converting crotyl alcohol produced by culturing said non-naturally occurring microbial organism in step (a) to butadiene using chemical procedure, wherein step (b) is performed by chemical dehydration in the presence of a catalyst, wherein said non-naturally occurring microbial organism comprises a crotyl alcohol pathway comprising at least one exogenous nucleic acid encoding a crotyl alcohol pathway enzyme expressed in a sufficient amount to produce crotyl alcohol, said crotyl alcohol pathway comprising an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, a crotonyl-CoA reductase (alcohol forming), a glutaconyl-CoA decarboxylase, a glutaryl-CoA dehydrogenase, a 3-aminobutyryl-CoA deaminase, or a 4-hydroxybutyryl-CoA dehydratase, wherein said microbial organism comprises two, three or four exogenous nucleic acids each encoding a crotyl alcohol pathway enzyme, wherein said crotyl alcohol pathway comprises a pathway selected from the group consisting of an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), an acetvl-CoA:acetvl-CoA acyltransf erase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, and a crotonyl-CoA reductase (alcohol forming); an acetvl-CoA:acetvl-CoA acyltransf erase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase; a glutaconyl-CoA decarboxylase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming); a glutaconyl-CoA decarboxylase and a crotonyl-CoA reductase (alcohol forming); a glutaconyl-CoA decarboxylase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase and a crotonate reductase; a glutaryl-CoA dehydrogenase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming); a glutaryl-CoA dehydrogenase and a crotonyl-CoA reductase (alcohol forming); a glutaryl-CoA dehydrogenase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase and a crotonate reductase; a 3-aminobutvryl-CoA deaminase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming); a 3-aminobutvryl-CoA deaminase and a crotonyl-CoA reductase (alcohol forming); a 3-aminobutvryl-CoA deaminase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase; a 4-hydroxvbutvryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming); a 4-hydroxvbutvryl-CoA dehydratase and a crotonyl-CoA reductase (alcohol forming); and a 4-hydroxvbutvryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase, wherein said at least one exogenous nucleic acid is a heterologous nucleic acid, wherein said non-naturally occurring microbial organism is in a substantially anaerobic culture medium.
Claims 1-20 of the US patent  9321701, are also directed to a process for the production of butadiene comprising: (a) culturing by fermentation in a sufficient amount of nutrients and media a non-naturally occurring microbial organism that produces crotyl alcohol thereby biosynthetically producing crotyl alcohol, wherein said microbial organism comprises a crotyl alcohol pathway comprising at least two exogenous nucleic acids encoding crotyl alcohol pathway enzymes expressed in a sufficient amount to produce crotyl alcohol, wherein said crotyl alcohol pathway comprises converting crotonyl-CoA to crotyl alcohol using at least one exogenous nucleic acid of said two exogenous nucleic acids, wherein said crotyl alcohol pathway enzymes are selected from the group consisting of: (i) a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming); (ii) a crotonyl-CoA reductase (alcohol forming); and (iii) a crotonyl-CoA hydrolase, synthetase, or transferase, a crotonate reductase, and a crotonaldehyde reductase (alcohol forming), and wherein said crotyl alcohol pathway further comprises at least one exogenous nucleic acid of said two exogenous nucleic acids that encodes a crotyl alcohol pathway enzyme for converting: (i) acetyl-CoA to crotonyl-CoA using an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase and a 3-hydroxybutyryl-CoA dehydratase; (ii) glutaconyl-CoA to crotonyl-CoA using a glutaconyl-CoA decarboxylase; (iii) glutaryl-CoA to crotonyl-CoA using a glutaryl-CoA dehydrogenase; (iv) 3-aminobutyryl-CoA to crotonyl-CoA using an 3-aminobutyryl-CoA deaminase; or (v) 4-hydroxybutyryl-CoA to crotonyl-CoA using a 4-hydroxybutyryl-CoA dehydratase; and (b) converting the crotyl alcohol produced by culturing said non-naturally occurring microbial organism in step (a) to butadiene using a chemical procedure, wherein step (b) is performed by chemical dehydration in the presence of a catalyst, wherein said microbial organism comprises two, three, four, five, or six exogenous nucleic acids each encoding a crotyl alcohol pathway enzyme, wherein said crotyl alcohol pathway comprises an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), wherein said at least one exogenous nucleic acid is a heterologous nucleic acid,  wherein said non-naturally occurring microbial organism is in a substantially anaerobic culture medium, wherein said crotyl alcohol pathway comprises an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, and a crotonyl-CoA reductase (alcohol forming), wherein said crotyl alcohol pathway comprises an acetyl-CoA: acetyl-CoA acyltransferase, an acetoacetyl-CoA reductase, a 3-hydroxybutyryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase, and a crotonate reductase, wherein said crotyl alcohol pathway comprises a glutaconyl-CoA decarboxylase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a glutaconyl-CoA decarboxylase and a crotonyl-CoA reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a glutaconyl-CoA decarboxylase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase, and a crotonate reductase, wherein said crotyl alcohol pathway comprises a glutaryl-CoA dehydrogenase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a glutaryl-CoA dehydrogenase and a crotonyl-CoA reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a glutaryl-CoA dehydrogenase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase, or transferase, and a crotonate reductase, wherein said crotyl alcohol pathway comprises a 3-aminobutyryl-CoA deaminase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a 3-aminobutyryl-CoA deaminase and a crotonyl-CoA reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a 3-aminobutyryl-CoA deaminase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase and a crotonate reductase, wherein said crotyl alcohol pathway comprises a 4-hydroxybutyryl-CoA dehydratase, a crotonyl-CoA reductase (aldehyde forming), and a crotonaldehyde reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a 4-hydroxybutyryl-CoA dehydratase and a crotonyl-CoA reductase (alcohol forming), wherein said crotyl alcohol pathway comprises a 4-hydroxybutyryl-CoA dehydratase, a crotonaldehyde reductase (alcohol forming), a crotonyl-CoA hydrolase, synthetase or transferase, and a crotonate reductase. 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a process claim for producing butadiene through production of crotyl alcohol using a non-natural microorganism comprising the same genes encoding enzymes as claimed in the instant claims. The claims and portion of the specification in the reference patents, while drawn to the process, which is same as instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-4, 7, 22 and 23 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4, 7, 22 and 23 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims of US patent 9321701, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-20 of US patent 9321701.
Arguments: Applicants argue that the rejection on this basis be held in abeyance until allowable subject matter is indicated, upon which Applicants will submit the appropriate terminal disclaimer form. 
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.

Conclusion
Status of the claims:
Claims 1-4, 7 and 22-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/01/2022 prompted the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office REMSEN Building, & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656